MacLean, J.
(concurring). The sale of one commodity and the conversion of another are independent transactions, and the cause of the counterclaim may not be said to be connected with the subject of the action for it does not appear that the articles therein alleged to have been converted had been used in whole or in part in the manufacture of the specific goods, the sale of which constituted the claim of the plaintiffs. Starr Cash Car Co. v. Reinhardt, 2 Misc. Rep. 116; 20 N. Y. Supp. 872. The counterclaim should have been dismissed. Wherefore the judgment must be reversed and a new trial ordered.
Judgment reversed and new trial granted, with costs to appellants to abide event.